 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
DAHIANNA TORRES, et al., ) CASENO. 1:19 CV 1501
Plaintiffs, 5
v. JUDGE DONALD C. NUGENT
DINO PALMIERI SALONS, INC., et al, 5
Defendants. MEMORANDUM OPINION
) AND ORDER
)

This matter is before the Court on Plaintiff's Emergency Motion to Vacate and For
Protective Order. (ECF #15). Defendant filed an opposition to the motion, and Plaintiffs’ filed a
Reply in support of their request. (ECF # 17, 22). The motion asks this Court to (1) vacate its
Marginal Entry Order dated July 31, 2019; (2) issue a protective order enjoining Defendants from
engaging in improper communications with putative class members; and, (3) issue an order
invalidating any arbitration agreement previously signed by a putative class member, which
would waive the member’s right to participate in this collective action. The parties agree that the

Defendants communicated with putative class members by email, and solicited employees to

 
 

enter into an arbitration agreement that would “waive any right to bring or participate in any
class, representative or collective action against [Dino Palmieri] under the FCRA, FLSA or
similar state and local wage and hour claims, including as a class member or opt-in.” Based on
the language of the email communications, the arbitration agreement, and all other available and
relevant information, the Court finds that Plaintiffs’ motion should be DENIED.

1. Request to Vacate July 31, 2019 Order

Plaintiffs claim that the Defendants’ Motion for extension of time to file response/reply to
Motion for Conditional Certification, Expedited Opt-In Discovery, and Court-Supervised Notice
to Potential Opt-In Plaintiffs contained misrepresented that the Plaintiffs had not provided
Defendants with a written demand for damages, which was supposed be one of the potential
triggers for the running of Defendants’ response time. (ECF #9). The Court granted Defendants’
request for extension. (ECF #11). The Court has since accepted and considered Defendants’
opposition, and has ruled in Plaintiffs’ favor on the Motion for Conditional Certification. (ECF
#28). The motion to vacate the Court’s July 31, 2019 ruling is, therefore, DENIED as moot.

2. Request for Protective Order

This lawsuit was filed in State court and removed to this Federal District Court on July 1,
2019. On or about September 29, 2019, approximately a month after filing their Answer to the
Complaint, the Dino Palmieri sent stylists an email stating that the Salon “is being sued by
former stylists” and outlining very generally the claims contained in this lawsuit. There is no
mention in the email that the suit was filed as a class or collective action. The email goes on to
state that Dino Palmieri is “asking current employees to sign arbitration agreements. Those

Agreements would take any wage disputes between us from the courtroom to a (neutral)

-2-

 
 

conference room. Signing the arbitration agreement will not waive a single penny of wages
claimed to be owed. However, we believe it will keep money out of Dena Marinelli’s and her
attorneys’ hands.” The email further stated that “[w]e hope you will sign the arbitration
agreement. But whether you do so is entirely up to you. Whatever you decide, there will be no
punishment or retribution against you (except you won’t receive the payment being made to
those who do sign.) I appreciate the hard work that each of you provide to our salons, and I am
in support of what you decide to do.” (ECF #15, Ex. C). Employees who signed the arbitration
agreement were given $50.00 as consideration for doing so.

The Agreement itself stated that all FLSA and similar state and local wage and hour
claims and all Fair Credit Reporting Act (““FCRA”) claims between Dino Palmieri and the
employee signing would have to be arbitrated, and arbitrated solely on the employees own behalf.
It also states that an employee signing the Agreement waives “any right to bring or participate in
any class, representative or collective action against [Dino Palmieri] under the FCRA, FLSA or
similar state and local wage and hour claims, including as a class member or opt-in.”

Before a class is certified, parties may generally communicate with potential class
members so long as they don’t act in a misleading or coercive manner. See Gulf Oil v. Bernard,
452 USS. 89, 102 (1981). Such communications may be restricted only if there is a clear record
and specific findings warranting restrictions on free speech, and if the restrictions imposed are
narrowly tailored. Jd. The moving party bears the burden to show coercive, misleading or
abusive communications warranting the requested restriction. Jd. Plaintiffs have failed to meet
that burden in this case.

Contrary to Plaintiffs assertions, Defendants communications did mention that a lawsuit

-3-

 
 

by other employees was pending, and stated that the arbitration agreement was intended to keep
money out of a named Plaintiff, Dena Marinelli and her attorney’s hands, which at least suggests
that it would block the signing employees from joining in the pending suit. A monetary incentive
of $50.00 was provided and the communications made clear that signing the agreement was
voluntary and no negative action would occur if an employee chose not to sign. Many of the
statements cited as lies or fraud were statements of opinion rather than statement of fact. Further
Plaintiffs’ brief misconstrued or misread as false many statements that are facially truthful.
Although the arbitration agreement could conceivably fall into the category of
communications that “may discourage persons from opting into the class,” which are concerning,
not all communications of this type are improper. For example, courts have routinely held that a
defendant may communicate settlement offers to putative class members, which, if accepted,
would actually extinguish a potential class members claims. See, e.g., Nakamura v. Wells Fargo
Bank, N.A., 2018 WL 994706 (D. Kan. Feb. 21, 2018). In fact, the extraordinary remedy of
restricting communications between an employer and its employees should only be considered
when a communication is “abusive and threatens the proper functioning of the litigation.” It is
certainly conceivable that an employer who improperly pressures or misleads employees into
signing agreements that would eliminate their right to participate in a pending class action could
be considered abusive and result in an injunction, none of the information currently before the
Court indicates that Dino Palmieri’s email, or any other communications between Defendants

and their employees to date, rise to this level.

3. Validity of the Arbitration Agreement

As Plaintiffs have noted, the benefits of an FLSA collection action “depend on employees

-4.

 
 

receiving accurate and timely notice concerning the pendency of he collective action, so they can
make informed decisions about whether to participate.” See Hoffman-La Roche, Inc. v. Sperling,
493 U.S. 165, 170 (1989). The conditional certification issued by the Court on December 18,
2019 (ECF #28) makes clear that this notice will go to all employees who fit the putative class
definition whether or not they have signed an arbitration agreement. If there are any questions as
to the potential preclusive effect of that agreement on the employees ability to opt-in to the
action, those questions can be raised by the individuals who are actually a party to those
agreements at the appropriate time. The effect and enforceability of the arbitration agreements is
an individualized issue better suited for disposition at a later time.

For all of the above reasons, Plaintiff's Emergency Motion to Vacate and For Protective

Order is DENIED at this time. (ECF #15).

IT IS SO ORDERED.

      

 

YW 7 é Y »

DONALD C. NUGENT)
United States District Judge

 

 
